Exhibit 99.1 Pinnacle Airlines Corp. Announces Fourth Quarter 2010 Financial Results Company reports Diluted Earnings per Share of $0.14 excluding special items MEMPHIS, TN – February 17, 2011 – Pinnacle Airlines Corp. (NASDAQ: PNCL) (the “Company”) today reported fourth quarter 2010 net income of $2.6 million and diluted earnings per share (“EPS”) of $0.14, excluding a $10.9 million ($6.8 million after-tax) special charge to accrue for a signing bonus and related payroll taxes for pilots under a new tentative collective bargaining agreement (the “Pilot Signing Bonus”).Including this charge, the Company reported a net loss of $4.3 million and a net loss per share of $0.23 for the fourth quarter 2010.The Company reported net income and EPS of $5.6 million and $0.31, respectively, for the fourth quarter 2009. Excluding the Pilot Signing Bonus, the Company’s consolidated net income for the full year 2010 was $19.6 million, a decrease of 16% compared to 2009 net income excluding special items.Full year 2010 EPS excluding the Pilot Signing Bonus was $1.06, a decrease of 17% as compared to 2009 EPS excluding special items.For a summary of the Pilot Signing Bonus and special items affecting 2009, please see the attached “Reconciliation of Non-GAAP Disclosures” tables. In addition to the Pilot Signing Bonus, the Company’s fourth quarter 2010 financial results were negatively impacted by costs related to the initiation of new Q400 service for United Airlines.Colgan Air, Inc., (“Colgan”), the Company’s regional turboprop operating subsidiary, accepted delivery of six Q400 aircraft during the fourth quarter.Prior to placing the aircraft into service under the capacity purchase agreement with United, Colgan incurred interest and depreciation expense on the aircraft and labor costs associated with hiring and training crews for the aircraft.Implementation of the Q400 fleet expansion will continue through the first quarter, after which the Company expects the Q400 growth to have a favorable impact to 2011 earnings.In addition, the Company’s financial results for the fourth quarter were negatively impacted by winter storms in December.As is common within the regional airline industry, the Company’s subsidiaries cancelled a higher percentage of flights during irregular operations than the Company’s major airline partners so as to minimize the number of passengers affected by weather cancellations. “We had a challenging fourth quarter,” said Philip Trenary, the Company’s President and Chief Executive Officer.“Winter storms impacted our operations during the quarter, at the same time that we were implementing growth with the delivery of Q400 aircraft.I want to thank all of our People for the outstanding job they did working through ice and snow storms within our system.I also want to express my appreciation to our customers who were impacted by winter storm disruptions in our system.We share their frustration with the difficulties presented by winter storms and appreciate their patience and understanding.” Mesaba Aviation, Inc. (“Mesaba”), which the Company acquired on July 1, 2010, achieved operating income of $3.8 million and $6.8 million for the three and twelve months ended December 31, 2010, respectively.After taking into account interest expense on a $63.3 million note issued as part of the acquisition, Mesaba’s financial results have been accretive to the Company’s consolidated net income and EPS.In addition, the Company’s operating cash flows were improved by approximately $23 million during 2010 due to the acquisition of Mesaba. Fourth Quarter 2010 Accomplishments · The Company took delivery of six Q400 aircraft during the fourth quarter of 2010 and placed three into service under the existing capacity purchase agreement with United Airlines.As of December 31, 2010, the Company operated 22 Q400 aircraft as United Express.The Company expects to take delivery of six Q400 aircraft in the first quarter of 2011 and place all but one of these aircraft into service by March 31.The Company is scheduled to take delivery of one additional aircraft in April and one in August 2011. 1 · The Company and the Air Line Pilots Association reached a tentative agreement in December 2010 covering pilots at all three of the Company’s operating subsidiaries.The tentative agreement provides industry standard salary and benefits, which will result in a substantial increase in compensation for the majority of the Company’s pilots. The tentative agreement will also maintain the Company’s leading position within the industry, both in terms of attracting and retaining qualified pilots and in maintaining a highly productive and competitive workforce.Pilots at the Company’s three operating subsidiaries are conducting a vote to ratify the tentative agreement through February 17.If ratified, the majority of the new terms will go into effect March 1. “I am extremely pleased that we were able to reach a tentative agreement with ALPA for an industry standard contract that brings together the pilots of Pinnacle, Mesaba and Colgan,” said Philip Trenary.“The tentative agreement provides for competitive compensation for our pilots and will help ensure that we maintain our place as a leader within the regional industry.” Fourth Quarter 2010 Financial Operating Results During the fourth quarter of 2010, Pinnacle Airlines, Inc. (“Pinnacle”), the Company’s largest regional airline operating subsidiary, completed 102,766 block hours and 65,974 departures, decreases of 1% and 1%, respectively, compared to the same period in 2009.Mesaba completed 62,831 block hours and 37,482 departures during the fourth quarter, with an average daily utilization of 7.6 block hours per day.Colgan completed 33,996 block hours and 26,700 departures during the fourth quarter, increases of 1% and 1%, respectively, from the same period in 2009. The Company recorded consolidated operating revenue during the fourth quarter of 2010 of $291.6 million, an increase of $82.4 million, or 39%, over the same period in 2009.The increase in operating revenue was largely attributable to the acquisition of Mesaba, which contributed additional revenue of $69.8 million. Excluding the Pilot Signing Bonus, Pinnacle reported fourth quarter 2010 operating income and operating margin of $12.4 million and 7.6%, a decrease of $1.1 million and 1.2 points, respectively, from the fourth quarter of 2009.As previously discussed, Pinnacle’s results were negatively impacted by winter storms in December. Colgan reported an operating loss and negative margin of $1.9 million and 3.2%, a decrease of $6.2 million and 10.8 points from the same period in 2009.This decline is primarily related to increases in depreciation for Q400 aircraft delivered during the quarter and in salaries and benefits and training costs due to a 17% increase in headcount for the growth of Colgan’s operating fleet of Q400 aircraft.In addition, Colgan’s maintenance costs increased by 52% as compared to the fourth quarter of 2009, primarily as a result of increased repair costs and heavy maintenance checks on Colgan’s Saab fleet during the quarter.These increased maintenance costs are related to the timing of heavy maintenance requirements within the Saab fleet and the return of two Saab aircraft under lease, and are not expected to continue long-term. Mesaba reported fourth quarter 2010 operating income and operating margin of $3.8 million and 5.4%, respectively.Operating income at Mesaba was in line with management’s expectations based on targeted results under Mesaba’s capacity purchase agreements with Delta Air Lines. Net nonoperating expense of $10.4 million for the three months ended December 31, 2010 increased by approximately $0.3 million as compared to the same period in 2009.This increase is primarily related to the interest on a $63.3 million note issued as part of the acquisition of Mesaba.In addition, Colgan incurred additional interest related to eight owned Q400 aircraft that delivered during the second half of 2010.Revenue will increase in 2011 under the Company’s capacity purchase agreement with United to compensate for the increased ownership costs related to these new aircraft. Cash and Cash Equivalents and Operating Cash Flow The Company ended the quarter with total cash and cash equivalents of $100.1 millionOperating cash flow was $5.0 million in the fourth quarter, meeting management’s previously announced expectations. 2 About Pinnacle Airlines Corp. Pinnacle Airlines Corp. (NASDAQ: PNCL), an airline holding company, is the parent company of Pinnacle Airlines, Inc.; Colgan Air, Inc.; and Mesaba Aviation, Inc.Pinnacle Airlines, Inc. operates a fleet of 142 regional jets as Delta Connection in the United States, Belize, Mexico, and Canada. Colgan Air, Inc. operates a fleet of 55 regional turboprops as Continental Connection, United Express and US Airways Express in the northeastern United States and Texas.Mesaba Aviation, Inc. operates a fleet of 60 regional jets and 28 jet-prop aircraft as Delta Connection in the United States.The corporate headquarters is located in Memphis, Tenn.Airport hub operations are located in Atlanta, Boston, Detroit, Newark, New York – John F. Kennedy airport, Washington Dulles, Houston, Memphis, Minneapolis/St. Paul, and Salt Lake City.For further information about the Company, please refer to the Company’s Form 10-K for the year ended December 31, 2010, which will be filed soon with the SEC. Non-GAAP Disclosures This release and certain tables accompanying this release include certain financial information not prepared in accordance with generally accepted accounting principles ("GAAP").For 2010, non-GAAP items include operating income, net income, and diluted EPS for the three and twelve months ended December 31, 2010, excluding the previously mentioned one-time charge for the Pilot Signing Bonus covering Pinnacle’s pilots. For 2009, these non-GAAP items include the Company's net nonoperating expense, net income, and diluted EPS for the three and twelve months ended December 31, 2009, excluding special charges related to the excess of property insurance proceeds over cost basis of aircraft, ineffective portion of cash flow hedge, reversal of income tax reserves and related accrued interest, net investment gain, and the gain on debt extinguishment. The Company believes that this information is useful to investors as it indicates more clearly the Company's comparative year-to-year results. None of this information should be considered a substitute for any measures prepared in accordance with GAAP. The Company has included its reconciliations of these non-GAAP financial measures to the most comparable GAAP financial measures in the accompanying schedules. Forward-Looking Statements This press release contains various forward-looking statements that are based on management's beliefs, as well as assumptions made by and information currently available to management. Although the Company believes that the expectations reflected in such forward-looking statements are reasonable, it can give no assurance that such expectations will prove to have been correct.Such statements are subject to certain risks, uncertainties and assumptions, including those set forth in our filings with the Securities and Exchange Commission, which are available to investors at our website or online from the Commission.Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove erroneous, actual results may vary materially from results that were anticipated or projected. The Company does not intend to update these forward-looking statements before its next required filing with the Securities and Exchange Commission. For further information, please contact Joe Williams, at (901) 346-6162, or visit our website at www.pncl.com. ### 3 Pinnacle Airlines Corp. Consolidated Statements of Operations (Unaudited) (in thousands, except per share data) Three Months Ended December 31, Operating revenues: Regional airline services $ $ Other Total operating revenues Operating expenses: Salaries, wages and benefits Aircraft rentals Ground handling services Aircraft maintenance, materials and repairs Other rentals and landing fees Aircraft fuel Commissions and passenger related expenses Depreciation and amortization Other Total operating expenses Operating income Operating income as a percentage of operating revenues % % Nonoperating (expense) income: Interest expense, net ) ) Investment gain (loss), net ) Miscellaneous income, net 15 Total nonoperating expense ) ) Income (loss) before income taxes ) Income tax benefit (expense) ) Net (loss)income $ ) $ Basic and diluted earnings (loss) per share $ ) $ Shares used in computing basic earnings (loss)per share Shares used in computing diluted earnings (loss) per share 4 Pinnacle Airlines Corp. Consolidated Statements of Income (in thousands, except per share data) Years Ended December 31, (Unaudited) Operating revenues: Regional airline services $ $ Other Total operating revenues Operating expenses: Salaries, wages and benefits Aircraft rentals Ground handling services Aircraft maintenance, materials and repairs Other rentals and landing fees Aircraft fuel Commissions and passenger related expenses Depreciation and amortization Other Impairment and aircraft retirement costs - Total operating expenses Operating income Operating income as a percentage of operating revenues % % Nonoperating (expense) income: Interest expense, net ) ) Investment gain, net Miscellaneous (expense) income, net ) Total nonoperating expense ) ) Income before income taxes Income tax expense ) ) Net income $ $ Basic earnings per share $ $ Diluted earnings per share $ $ Shares used in computing basic per share Shares used in computing diluted earnings per share 5 Pinnacle Airlines Corp. Consolidated Balance Sheets (in thousands, except share data) December 31, 2010 December 31, 2009 (Unaudited) Assets Current assets Cash and cash equivalents $ $ Restricted cash Receivables, net of allowances of $85 in 2010 and $213 in 2009 Spare parts and supplies, net of allowances of $6,682 in 2010 and $4,749 in 2009 Prepaid expenses and other assets Deferred income taxes, net of allowance Income taxes receivable Total current assets Property and equipment Flight equipment Aircraft pre-delivery payments Other property and equipment Less accumulated depreciation ) ) Net property and equipment Investments Other assets, primarily insurance receivables Debt issuance costs, net of amortization of $1,198 in 2010 and $5,146 in 2009 Goodwill Intangible assets, net of amortization of $8,709 in 2010 and$7,179 in 2009 Total assets $ $ Liabilities and stockholders’ equity Current liabilities Current maturities of long-term debt $ $ Senior convertible notes - Pre-delivery payment facility Accounts payable Deferred revenue Accrued expenses and other current liabilities Total current liabilities Noncurrent pre-delivery payment facility - Long-term debt, less current maturities Deferred revenue, net of current portion Deferred income taxes, net of allowance Other liabilities Commitments and contingencies Stockholders’ equity Common stock, $0.01 par value; 40,000,000 shares authorized; 23,145,908 and 22,786,743 shares issued in 2010 and 2009, respectively Treasury stock, at cost, 4,493,327 and 4,450,092 shares in 2010 and 2009, respectively ) ) Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ 6 Pinnacle Airlines Corp. Condensed Consolidated Statements of Cash Flows (in thousands) Years Ended December 31, (Unaudited) Cash provided by operating activities $ $ Cash (used in) provided by investing activities ) Cash used in financing activities ) ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ 7 Pinnacle Airlines Corp. Pinnacle Operating Statistics (Unaudited) Three Months Ended December 31, Years Ended December 31, Change Change Other Data: Revenue passengers (in thousands) (2
